Case 1:20-cv-01496-DLF Document 23-1 Filed 11/05/20 Page 1of8

IN THE COURT OF CLAIMS OF OHIO

 

=e
=
o
—
0.
LILY ZAHN Case No. 2020-00371JD 2
Plaintiff Judge Dale A. Crawford ae
oo
V. ENTRY OF PARTIAL DISMISSAL
OHIO UNIVERSITY
Defendant

 

 

On August 20, 2020, Defendant, Ohio University (OU), filed a motion to dismiss
Plaintiffs amended complaint pursuant to Civ.R. 12(B)(1) and (6)

. On September 10,
2020, Plaintiff filed a reply. For the reasons discussed below, Defendant’s motion shall

be granted, in part, and denied, in part.

Standard of Review

A motion to dismiss filed pursuant to Civ.R. 12(B)(6) tests the sufficiency of the
claims asserted in a complaint.

Gordon v. Ohio Dept. of Rehab. & Corr., 10th Dist.
Franklin No. 17AP-792, 2018-Ohio-2272, ¥ 13.

In construing a complaint upon a
Civ.R. 12(B)(6) motion to dismiss for failure to state a claim, the court “must presume

that all factual allegations of the complaint are true and make all reasonable inferences

in favor of the non-moving party.” Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190, 192,
532 N.E.2d 753 (1988).

In order for a court to dismiss a complaint, it must appear
beyond a doubt that the plaintiff can prove no set of facts entitling her to recovery. York

v. Ohio State Highway Patrol, 60 Ohio St.3d 143, 144, 573 N.E.2d 1063 (1991). “In
resolving a Civ.R. 12(B)(6) motion to dismiss, the trial court may consider only the

statements and facts contained in the pleadings, and may not consider or rely on
evidence outside the complaint.”

Powell v. Vorys, 131 Ohio App.3d 681, 684, 723
N.E.2d 596 (10th Dist.1998).

JOURNALIZEN

Lynas

‘0
mii

40 30
aa

OW
eng 1
Case 1:20-cv-01496-DLF Document 23-1 Filed 11/05/20 Page 2 of 8

FILEG

COURT OF Chains
OF OHIO
20200CT 19 PH 2: 08
Case No. 2020-00371JD <2: ENTRY

Factual Background

Plaintiff is an undergraduate student at OU and brings an amended complaint on
behalf of herself and a proposed class. The proposed class consists of “[a]ll persons
who paid tuition and the Mandatory Fees for a student to be enrolled at any
undergraduate or graduate programs at an Ohio University campus during the Spring
2020 semester, Summer 2020 semester, and any future semester, but had their
class(es) moved to online learning.” (Amended Complaint, {| 58.) Plaintiff alleges that
on March 10, 2020, OU’s president moved all in-person classes online due to the Covid-
19 pandemic. /d. at § 29. Then, on March 12, 2020, OU closed all dining venues
except for one venue that was limited to carry out. /d at ] 31. Thereafter, on March 13,
2020, OU announced that all in-person classes would be conducted virtually for the
remainder of the spring semester and switched from a traditional letter grading system
to a satisfactory/no credit grading system. /d. at J] 32-34. Plaintiff further alleges that
OU closed and restricted access to its on-campus facilities. /d.

The crux of Plaintiffs claim is that the online instruction provided by OU is
deficient compared to the in-person classes for which she and the proposed class
members contracted. /d. at 43. Specifically, Plaintiff points to the fact that the tuition
and mandatory fees for OU’s online “eCampus” classes offered each semester are
significantly less expensive than its on campus classes. /d. at | 21-25. The claims
brought on behalf of Plaintiff and the proposed class seek to recover a prorated refund
of the tuition and mandatory fees (i.e. meal plans, university's general fee, technology
fee, career & experiential learning fee, and student info system/network fee) associated
with the use of OU’s on-campus facilities, Plaintiff paid to OU for the semesters where
online learning was conducted rather than in-person learning. /d. at {| 56. Plaintiff
brings claims for breach of contract, unjust enrichment, conversion, and violations of the
5th and 14th amendments to the Constitution on behalf of herself and the putative class
members.

JOURNALIZED
Case 1:20-cv-01496-DLF Document 23-1 Filed 11/05/20 Page 3 of 8

FILED | og
URT OF CLAIFo
ce OF OHIO

2020 0CT 19 PH 2:08
Case No. 2020-00371JD -3- ENTRY

In its motion, OU argues that Plaintiff's claims for breach of contract, unjust
enrichment, and conversion should be dismissed because, as alleged, they constitute
claims for educational malpractice, which is not a viable claim in Ohio. Alternatively, OU
argues that the claims for breach of contract, unjust enrichment, and conversion should
be dismissed because they are “baseless.” Lastly, OU argues that this Court lacks

subject matter jurisdiction over Plaintiff's constitutional claims.

Plaintiff's claims do not constitute an educational malpractice claim.

According to OU, Plaintiff's claims are based on the assertion that online learning
is substandard to in-person classes, but Plaintiff points to no specific contractual
provision stating that classes would be conducted in person. As a result, OU argues
that Plaintiffs breach of contract, unjust enrichment, and conversion claims are an
educational malpractice claim in disguise, which is not a recognized claim in Ohio.
Consequently, OU asserts that Plaintiffs claims seeking a refund of tuition and fees
should be dismissed.

However, when a trial court determines whether an action sets forth a claim upon
which relief can be granted, a trial court should look to the body of the complaint.
Guillory v. Ohio Dept. of Rehab. & Correction, 10th Dist. Franklin Nos. O7AP-861, 07AP-
928, 2008-Ohio-2299, J 11. A trial court’s role generally does not include recasting a
party’s pleadings. See Greenlaw v. United States, 554 U.S. 237, 243, 128 S.Ct. 2559,
171 L.Ed.2d 399 (2008) (stating that in “our adversary system, in both civil and criminal
cases, in the first instance and on appeal, we follow the principle of party presentation.
That is, we rely on the parties to frame the issues for decision and assign to courts the
role of neutral arbiter of matters the parties present’).

Plaintiff alleges that a contract was created when she paid tuition to OU and OU
breached said contract by holding classes virtually without refunding a portion of the
previously paid tuition and fees. The essence of Plaintiff's claims is that she contracted
for in-person classes and certain services that she never received. The mere mention

JOURNALIFE i
Case 1:20-cv-01496-DLF Document 23-1 Filed 11/05/20 Page 4 of 8

FILED

COURT OF CLAINs
OF OHIO

20200C7 19 PH 2:08
Case No. 2020-00371JD -4- ENTRY

of possible consequences to Plaintiffs educational or professional future does not
render Plaintiffs amended complaint a claim for educational malpractice. Accordingly,
making all reasonable inferences in Plaintiffs favor, the Court finds that Plaintiff's claims
are not an educational malpractice claim. Therefore, OU’s motion to dismiss Plaintiff's
amended complaint on this basis is denied.

Plaintiff has plead sufficient facts to support a claim for breach of contract.

To prove a claim for breach of contract, a plaintiff must establish: (1) a contract
existed; (2) the plaintiff performed his obligations under the contract; (3) the defendant
breached the contract; and (4) plaintiff suffered damages or loss due to the breach.
Jarupan v. Hanna, 173 Ohio App.3d 284, 2007-Ohio-5081, 878 N.E.2d 66, 918 (10th
Dist.), citing Powell v. Grant Med. Ctr., 148 Ohio App.3d 1, 10, 771 N.E.2d 874 (10th
Dist.2002). Ohio law recognizes three types of contracts: express, implied in fact, and
implied in law. Union Sav. Bank v. Lawyers Title Ins. Corp., 191 Ohio App.3d 540, 2010-
Ohio-6396, 946 N.E.2d 835 (10th Dist.). “While both express and implied contracts
require the showing of an agreement based on a meeting of the minds and mutual
assent, the manner in which these requirements are proven varies depending upon the
nature of the contract.” Reali, Giampetro & Scott v. Soc. Natl. Bank, 133 Ohio App.3d
844, 849, 729 N.E.2d 1259 (7th Dist.1999).

In an express contract, the assent to the terms of the contract is formally
expressed in the offer and acceptance of the parties. /d. However, in an implied
contract, no such formal offer and acceptance occurs, and no express agreement
exists. /d. “Unlike express contracts, implied contracts are not created or evidenced by
explicit agreement of the parties; rather, they are implied by law as a matter of reason
and justice.” Fouty v. Ohio Dept. of Youth Servs., 167 Ohio App.3d 508, 2006-Ohio-
2957, 855 N.E.2d 909, J 56 (10th Dist.). “An implied-in-fact contract arises from the
conduct of the parties or circumstances surrounding the transaction that make it clear

JOURNALIZEN
Case 1:20-cv-01496-DLF Document 23-1 Filed 11/05/20 Page 5of 8

FILED
COURT OF CLains
OF OHIO

20200CT 19 PH 2:08
Case No. 2020-00371JD -5- ENTRY

that the parties have entered into a contractual relationship despite the absence of any
formal agreement.” /d.

A review of Plaintiffs amended complaint reveals that a portion of the expenses
and fees she seeks to recover are covered by an express contract (e.g. meal plans,
facility fees, etc.). Yet, Defendant asserts that no contractual provision exists to support
Plaintiffs claim that classes were required to be held in person. However, based upon
the allegations in the amended complaint, Plaintiff can at least state a claim that an
implied contract exists for an in-person education as opposed to an online education.

As discussed above, a contract requires offer and acceptance and can be either
express or implied. Plaintiff has alleged that she paid an amount of money to OU with
the expectation that she would receive an in-person education rather than an online
education. Plaintiff has also alleged that she paid money for certain mandatory fees
and has not received the services associated with those fees (e.g. access to dining
halls, activity fees, facility fees, etc.). Based on these assertions, the Court finds it is not
beyond doubt that Plaintiff could prove a set of facts that either an express or implied
contract was created. Plaintiff has a right to submit evidence to the fact finder in
support of her claims. Accordingly, OU’s motion to dismiss Plaintiffs breach of contract
claim is denied.

Plaintiff has plead sufficient facts to state a claim for unjust enrichment.

OU alternatively argues that Plaintiffs unjust enrichment claim should be
dismissed because it lacks merit and is “baseless.” However, it is well settled that, in
determining a 12(B)(6) motion to dismiss, the Court “must presume that all factual
allegations of the complaint are true and make all reasonable inferences in favor of the
non-moving party.” See Mitchell, supra. Moreover, a Civ.R. 12(B)(6) motion does not
test the merits of a claim. See Fifo v. Liberato, 2013-Ohio-1014, 987 N.E.2d 707, J 15
(7th Dist.). In fact, whether a plaintiff can prove the facts asserted in the complaint is an
issue for a later determination. See Fifo at J 15. Unjust enrichment of a person, or

JOURNAL IZES:
Case 1:20-cv-01496-DLF Document 23-1 Filed 11/05/20 Page 6 of 8

FILED

COURT OF CLAMS
OF OHIO
20200CT 19 PH 2:08
Case No. 2020-00371JD -6- ENTRY

liability in quasi-contract, “occurs when [a person] has and retains money or benefits
which in justice and equity belong to another.” Hummel v. Hummel, 133 Ohio St. 520,
528, 14 N.E.2d 923 (1938). Generally, “an express agreement and an implied contract,
such as one which would be raised under a quasi-contract/unjust enrichment theory,
cannot exist in connection with the same thing at the same time.” Lone Star Equities,
Inc. v. Dimitrouleas, 2015-Ohio-2294, 34 N.E.3d 936, J] 71 (2d Dist.). However, it is well
settled that unjust enrichment can be plead in the alternative to a breach of contract
claim if the existence of the underlying contract is in dispute. See Cristino v. Admr.,
Ohio Bur. of Workers Comp., 10th Dist. Franklin No. 12AP-60, 2012-Ohio-4420, {] 26.
(‘The mere presence of both [breach of contract and unjust enrichment] claims in a
complaint does not warrant the dismissal of the unjust-enrichment claim on a
Civ.R. 12(B)(6) motion.”).

Upon review, the Court finds that, after all reasonable inferences are afforded in
favor of Plaintiff, it does not appear beyond doubt that Plaintiff can prove no set of facts
entitling her, or members of the proposed class, to relief based on a theory of unjust
enrichment. Because the existence of the underlying contract is in dispute, it would be
premature for the Court to dismiss Plaintiffs unjust enrichment claim plead in the
alternative to her breach of contract claim. If the Court were to find that there is no
express or implied contract, plaintiff retains the right to provide the fact finder with
evidence of unjust enrichment. Accordingly, OU’s motion to dismiss Plaintiffs unjust
enrichment claim is denied.

Plaintiff does not state a claim for conversion.

To establish the tort of conversion, a plaintiff must show that (1) she has
ownership or the right of possession of the property in question at the time of the
alleged conversion, (2) defendant converted the property through a wrongful act, and
(3) damages resulted from the defendant's act. RAE Assocs., Inc. v. Nexus
Communications, Inc., 10th Dist. Franklin No. 14AP-482, 2015-Ohio-2166, 4] 30. In

JOURNAL!

a

Pi
Boo Le
Case 1:20-cv-01496-DLF Document 23-1 Filed 11/05/20 Page 7 of 8

FILED
COURT OF CLAIMS
OF OHIO

20200CT 19 PM 2:08
Case No. 2020-00371JD -7- : ENTRY

order to maintain an action for conversion of money, the plaintiff must establish that the
funds were “earmarked,” such that the defendant had an obligation to deliver a specific
corpus of money capable of identification and not merely that the defendant had an
obligation to pay a certain sum as a general debt. Haul Transport of Virginia, Inc., v.
Morgan, 2d Dist. Montgomery No. 14859, 1995 Ohio App. LEXIS 2240 (June 2, 1995).

Upon review of the amended complaint, the factual allegations do not support an
action for conversion. OU did not take possession of money Plaintiff would have
received. Rather, the money went to OU for payment of the in-person classes and
mandatory fees for which Plaintiff contracted. Plaintiff is merely finding a new way of
stating that OU, despite paying tuition and fees as agreed, failed to fulfill their
contractual obligation of holding in-person classes and failed to provide the amenities
associated with the fees paid by Plaintiff. Thus, the court finds that Plaintiffs conversion
claim must be dismissed pursuant to Civ.R. 12(B)(6).

The Court of Claims lacks subject matter jurisdiction over Plaintiff's
constitutional claims.

In her response, Plaintiff concedes that this Court lacks jurisdiction over her
claims arising under the 5th and 14th amendments to the Constitution. As a Court of
limited jurisdiction, this Court lacks subject-matter jurisdiction over alleged violations of
claims arising under 42 U.S.C. 1983 or alleged violations of constitutional rights.
Jackson v. Ohio Dept. of Rehab. & Correction, 10th Dist. Franklin No. 19AP-621, 2020-
Ohio-1518, 912; Guillory v. Ohio Dept. of Rehab. & Correction, 10th Dist. Franklin Nos.
07AP-861, O7AP-928, 2008-Ohio-2299, 912. Consequently, Plaintiffs constitutional
claims must be dismissed pursuant to Civ.R. 12(B)(1).

Conclusion
The Covid-19 pandemic and resulting orders from state and local officials

closing public and private facilities have created novel legal issues that need exploration

JOURNALIZER
Case 1:20-cv-01496-DLF Document 23-1 Filed 11/05/20 Page 8 of 8

Case No. 2020-00371JD

couRT rat Alms
OF OHi0
2020 OCT 19 PH 2:08
8. ENTRY

and ultimate resolution. To dismiss a claim because it is novel would be a mistake.

Plaintiff will be given the opportunity to proceed with her claims individually and/or by

class action. Based upon the foregoing, Defendant’s motion to dismiss is GRANTED, in
part, and DENIED, in part. Plaintiffs constitutional claims are DISMISSED pursuant to
Civ.R. 12(B)(1). Plaintiffs conversion claim is DISMISSED pursuant to Civ.R. 12(B)(6).

Defendant's motion to dismiss Plaintiffs breach of contract and unjust enrichment

claims is DENIED. Defendant shall file its answer to Plaintiffs amended complaint in

the normal course.

cc:

Clifford P Bendau II
PO Box 97066
Phoenix AZ 85060

Randall W Knutti

Peter E DeMarco

Jeanna V Jacobus
Assistant Attorney General

150 East Gay Street 18th Floor
Columbus OH 43215-3130

006

ee Cosunfok.

DALE A. CRAWFORD
Judge

James L Simon
5000 Rockside Road Suite 520
Independence OH 44131

Edward W Ciolko

Gary F Lynch

1133 Penn Avenue 5th Floor
Pittsburgh PA 15222

JOURNALIZED
